[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 97-1464

                     DENNIS J. SOLOMON,

                    Plaintiff, Appellant,

                             v.

                  KIMBERLY CHENEY, ET AL.,

                   Defendants, Appellees.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Patti B. Saris, U.S. District Judge]

                                        

                           Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.

                                        

Dennis J. Solomon on brief pro se.
Carol                  A.                    Griffin,                             W                             illiam T. Bogaert and Morrison, Mahoney &amp; Miller
on  Memorandum of  Law  in Support  of  Motion of  Defendant-Appellee,
Kimberly Cheney, for Summary Affirmance.

                                        

                      November 14, 1997
                                        

     Per Curiam.   Pro se plaintiff Dennis Solomon appeals  a

district  court judgment  that  dismissed  his  complaint  as

frivolous                      under 28 U.S.C. S 1915(e)(2)(B).  Plaintiff is not a

prisoner.  He did not seek to proceed in forma pauperis,  but

rather                   paid                        the                           full                                fee                                    for filing his complaint.  Thus, it is

not                entirely                         clear that the foregoing statute, which generally

applies to  prisoners seeking to  proceed in forma  pauperis,

applies                    to                       this                           case.                                                                   Nevertheless, having thoroughly reviewed

the                record                       and                          the                              parties' briefs on appeal, this court agrees

that the instant  action is frivolous and that plaintiff  can

prove                  no                     set                        of                           facts                                 that would entitle him to relief.  Nor do

we see any merit to the plaintiff's unsupported claim of bias

on the part of the district court.  Accordingly, the judgment

of the district court is summarily affirmed.  See Local  Rule

27.1.

                             -2-